hON APPLICATIONS FOR REHEARING
The defendants-respondents’ applications for rehearing are denied. The fifty-eight relators who failed to file claim forms became members of the class fifty days prior to the deadline for filing the notice of *75claim form. Additionally, though the fifty-eight relators failed to file claim forms they remained members of the class for purposes of res judicata and injunctive relief. Cotton v. Gaylord Container, 691 So.2d 760, 765, (La.App. 1st Cir.1997). Therefore, once the class had been certified, all one hundred and one of the rela-tors who did not opt out of the class became subject to the rulings, orders, and judgments of the court. Henry v. Shell Oil Refinery, 152 F.R.D. 526 (E.D.La.1989).

REHEARING DENIED.